United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Jamestown, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-186
Issued: April 9, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 1, 2013 appellant filed a timely appeal from the August 9, 2013 merit
decision of the Office of Workers’ Compensation Programs (OWCP), which denied a schedule
award. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction to review the merits of this case.
ISSUE
The issue is whether appellant sustained permanent impairment to her right hand,
warranting a schedule award.
FACTUAL HISTORY
On June 30, 2011 appellant, a 50-year-old mail processing clerk, filed an occupational
disease claim alleging an injury to her right wrist as a result of the repetitive nature of her duties.
OWCP accepted her claim for the condition of right carpal tunnel syndrome.
1

5 U.S.C. § 8101 et seq.

On November 15, 2012 appellant filed a claim for a schedule award. On April 1, 2013
OWCP advised her that it needed additional medical evidence, including a permanent partial
impairment rating from her treating physician.
In an April 4, 2013 report, Dr. James P. Fitzgerald, a Board-certified orthopedic surgeon,
noted that appellant was status post carpal tunnel release and was doing quite well. She still
complained of some weakness in her right hand and occasional symptoms, but overall she was
much better than she was prior to surgery. Findings on examination included essentially full
range of motion, some decreased grip strength. Dr. Fitzgerald found that appellant had reached
maximum medical improvement. Referring generally to the American Medical Association,
Guides to the Evaluation of Permanent Impairment (6th ed. 2009), Table 15-23, he found
appellant had a two percent hand impairment.
In a decision dated May 2, 2013, OWCP denied appellant’s schedule award claim on the
grounds that it had received no further evidence since its April 1, 2013 development letter.
Appellant requested reconsideration and resubmitted Dr. Fitzgerald’s impairment
evaluation.
On June 5, 2013 Dr. Henry J. Magliato, an OWCP medical adviser, reviewed
Dr. Fitzgerald’s report. He found that Dr. Fitzgerald showed no calculations or grade modifiers
to explain how he arrived at a two percent impairment for the right hand.
OWCP wrote to Dr. Fitzgerald on June 21, 2013. It provided him with a statement of
accepted facts and requested that he explain how he rated appellant’s impairment using the
method on pages 448 and 449 of the sixth edition of the A.M.A., Guides, including all grade
modifiers. Dr. Fitzgerald did not respond.
In a decision dated August 9, 2013, OWCP reviewed the merits of appellant’s case and
denied modification of its prior decision. It noted that Dr. Fitzgerald did not respond to its
request for clarification.
On appeal, appellant stated that Dr. Fitzgerald did not understand the proper procedure in
filling out the diagnosis.
LEGAL PRECEDENT
The schedule award provision of FECA2 and the implementing regulations3 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. FECA, however, does not
specify the manner in which the percentage of loss shall be determined. The method used in
making such a determination is a matter that rests within the sound discretion of OWCP.4
2

5 U.S.C. § 8107.

3

20 C.F.R. § 10.404.

4

Linda R. Sherman, 56 ECAB 127 (2004); Danniel C. Goings, 37 ECAB 781 (1986).

2

For consistent results and to ensure equal justice under the law to all claimants, good
administrative practice necessitates the use of a single set of tables so that there may be uniform
standards applicable to all claimants. OWCP has adopted the American Medical Association,
Guides to the Evaluation of Permanent Impairment as the appropriate standard for evaluating
schedule losses.5 As of May 1, 2009, the sixth edition of the A.M.A., Guides is used to calculate
schedule awards.6
ANALYSIS
To support her claim for a schedule award, appellant submitted an evaluation from
Dr. Fitzgerald, her orthopedic surgeon, who found that she had a two percent impairment of her
right hand, but he did not address how he arrived at this figure using Table 15-23, page 449 of
the A.M.A., Guides entitled “Entrapment/Compression Neuropathy Impairment,” which gives
impairment values for the upper extremity. OWCP wrote to him directly to ask for an
explanation, but it received no response.
The burden is upon the employee to establish by evidence that she is entitled to
compensation.7 As Dr. Fitzgerald did not explain how he used Table 15-23 to rate appellant’s
impairment, the Board finds that she has not met her burden to establish permanent impairment.
The Board will therefore affirm OWCP’s August 8, 2013 decision.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden to establish that she is entitled to a
schedule award.

5

20 C.F.R. § 10.404; Ronald R. Kraynak, 53 ECAB 130 (2001).

6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6.6a (January 2010).
7

Harold Hendrix, 1 ECAB 54 (1947).

3

ORDER
IT IS HEREBY ORDERED THAT the August 9, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 9, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

